Citation Nr: 0817407	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-39 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.	 Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
low back disability, to include arthritis.

3.	 Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hyperlipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1979 and from November 1979 to November 
1995.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002  rating 
decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  Thereafter, the 
case was transferred to the Montgomery, Alabama RO, which is 
presently handling the current appeal.  In December 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  

The issue of entitlement to service connection for a low back 
disability, to include arthritis, based on de novo review is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

1. An unappealed July 1979 rating decision denied service 
connection for bilateral pes planus essentially because the 
disability preexisted service and there was no evidence that 
it was aggravated by service; a subsequent unappealed rating 
decision in May 1996 continued the denial.

2. Evidence received since the May 1996 rating decision 
raises questions about the severity of the veteran's 
bilateral pes planus and whether it was aggravated by 
service, relates to an unestablished fact necessary to 
substantiate the claim, and raises the reasonable possibility 
of substantiating the claim.

3. The record contains competent medical evidence indicating 
that the veteran's bilateral pes planus increased in severity 
during and was aggravated by service.

4. An unappealed May 1996 rating decision denied service 
connection for a low back disability, to include arthritis, 
essentially because a chronic disability was not shown.  

5. Evidence received since the May 1996 rating decision 
raises questions about the nature and etiology of the 
veteran's low back disability, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

6. An unappealed May 1996 rating decision denied service 
connection for hyperlipidemia essentially because, by 
regulation, it is not a disability for which service 
connection may be granted in the absence of an underlying 
physical disability.  

7. Evidence received since the May 1996 rating decision does 
not tend to show that the veteran has an underlying physical 
disability causing his hyperlipidemia; does not relate to the 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. Evidence received since the May 1996 rating decision is 
new and material, and the claim of service connection for 
bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2. Service connection for bilateral pes planus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.303, 3.304, 3.306 (2007).

3. Evidence received since the May 1996 rating decision is 
new and material, and the claim of service connection for a 
low back disability, to include arthritis, may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

4. New and material evidence has not been received, and the 
claim of entitlement to service connection for hyperlipidemia 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a claim to reopen a previously finally denied claim, 
VA, by way of a specific notice letter, must notify the 
claimant of what evidence and information (1) is necessary to 
reopen the claim; (2) is necessary to substantiate each 
element of the underlying claim; and (3) is specifically 
required to substantiate the element or elements needed that 
were found insufficient in the prior final denial on the 
merits.  A review of the claims file shows that the appellant 
has not received any notice that would comply with Kent.  
However, the Board concludes that the lack of notice does not 
prejudice the appellant as the determination below 
constitutes a full grant of his claim of service connection 
for bilateral pes planus and reopens his claim of service 
connection for low back disability, to include arthritis.  

Regarding the appellant's claim of service connection for 
hyperlipidemia, he is not prejudiced by the lack of Kent-
compliant notice because it cannot be awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007) 
(noting a lack of notice would not prejudice an appellant 
where "a benefit could not have been awarded as a matter of 
law"); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (finding that where a claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law).  The 
appellant has alleged (as he essentially did in his original 
December 1995 claim) that he is entitled to service 
connection for hyperlipidemia because he was in service when 
it was first determined he had high cholesterol.  As will be 
explained further below, to prevail in his claim, he must 
show that he has an underlying physical disability that is 
causing his high cholesterol.  The veteran has not alleged 
that he has an underlying physical disability.  Therefore, 
based on the facts of this case (which are not in dispute), 
there is no evidence the appellant could submit that would 
relate to an unestablished fact necessary to substantiate his 
claim or raise a reasonable possibility of substantiating his 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
appellant is not prejudiced by a lack of notice with respect 
to his claim of service connection for hyperlipidemia as the 
facts do not indicate a possibility that he could prevail on 
the merits of his claim to reopen (or on the merits of his 
underlying claim); it would needlessly tax VA resources to 
send the appellant notice that complies with Kent as his 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 426.

The veteran's service medical records (SMRs) were previously 
associated with his claims file, and pertinent treatment 
records have been secured.  The RO arranged for VA 
examinations of the veteran's feet and low back in March 1996 
and August 2002.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Historically, a July 1979 rating decision denied the 
veteran's claim seeking service connection for bilateral pes 
planus based on a finding that there was no evidence that the 
preexisting disability increased in severity during or was 
aggravated by service.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  A May 
1996 rating decision declined to reopen the claim.  It also 
denied service connection for a low back disability, to 
include arthritis, because there was no evidence of a chronic 
disability, and denied service connection for hyperlipidemia 
because, by regulation, it is not a disability for which 
service connection may be granted in the absence of an 
underlying physical disability.  See Analysis, May 23, 1996, 
rating decision.  The appellant attempted to appeal the May 
1996 rating decision, but did not submit a timely substantive 
appeal.  As a result, a May 1998 Board decision dismissed 
without prejudice the veteran's claims of service connection 
and claim to reopen.  As this was not a final decision on the 
merits of the claims, the May 1996 rating decision is the 
most recent final decision in these matters.  

Reopening of the Claim

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
injury initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



Reopening of the Claim - Bilateral Pes Planus

Evidence of record in May 1996 consisted of the veteran's 
SMRs and a March 1996 VA examination report.  The SMRs showed 
that on April 1975 service entrance physical examination, the 
veteran was noted to have moderate pes planus.  Subsequent 
SMRs show that, through the years, the veteran was treated on 
numerous occasions for pes planus.  Orthotics and ankle 
support were prescribed.  In August 1994, moderate to severe 
pes planus was diagnosed.  On May 1995 service separation 
physical examination, marked pes planus was noted.

On March 1996 VA examination, the veteran complained of 
extreme foot pain associated with standing for long periods 
of time or walking long distances.  The examiner noted that 
the veteran had bilateral, severe fallen arches with markedly 
callous build-up on both his heels.  Severe fallen arches 
bilaterally was diagnosed.  The examiner opined that the 
veteran's main problems were his fallen arches, and that they 
limited his activity level.

Evidence received since the May 1996 rating decision include 
VA outpatient treatment records showing that the veteran 
started seeking VA treatment for his pes planus and chronic 
foot pain in 1999.  August 1999 private treatment records 
from Dr. W.L.S., an orthopedic surgeon, diagnose tarsal 
tunnel syndrome bilaterally.  

On August 2002 VA examination, the veteran complained of 
pain, weakness, stiffness, swelling, heat, redness, 
fatiguability, and lack of endurance regardless of whether he 
was at rest, standing, or walking.  The examiner found 
objective evidence of painful motion, instability, weakness, 
and tenderness.  Congenital pes planus was diagnosed.

At his December 2006 Travel Board hearing, the veteran 
testified that prior to service, he was very active and never 
had any problems with his feet.  In 1977, after football 
practice, he began to experience swelling in his feet.  He 
sought treatment for the condition and was advised he had pes 
planus.  He continued to seek treatment for swelling and 
pain, but without relief.  Due to pain and the stresses of 
the situation, in June 1979, he took a break from service.  
After returning to service five months later, he continued to 
have problems with his feet, which he endured until 
separation from service.  The veteran testified further that 
his condition is so severe now that he feels constant pain, 
even at rest.

The Board finds that the evidence submitted is new and 
material because it was not previously of record and 
considered, and it speaks directly to the issue to be 
decided; specifically, it raises questions as to whether the 
veteran's bilateral pes planus increased in severity during 
or was aggravated by service.  When taken at face value, as 
is required when determining solely whether or not to reopen 
a previously denied claim, the Board finds that the evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, the evidence is new and 
material and is sufficient to reopen the claim of entitlement 
to service connection for bilateral pes planus.

Reopening of the Claim - Low Back Disability, to include 
arthritis

Evidence of record in May 1996 consisted of SMRs showing that 
in September 1994, the veteran complained of low back pain 
related to lifting heavy objects; trapezius strain was 
diagnosed.  His May 1995 service separation examination 
report and report of medical history (both completed six 
months prior to separation from service) are silent for any 
complaints, findings, treatment, or diagnosis related to a 
low back disability.  On March 1996 VA examination, the 
veteran reported pulling a muscle in his back in September 
1995 while pitching tents.  He stated acute back muscle 
strain was diagnosed, and he was treated with Valium and 
muscle relaxant therapy.  On physical examination, the 
veteran had a full range of motion including forward flexion 
and backward extension.  X-ray findings showed no bony 
abnormality.  History of low back strain was diagnosed.  The 
examiner observed that the September 1995 back injury should 
be noted as a potential future problem, though there were no 
ill effects at the time of the examination.

Evidence received since the May 1996 rating decision include 
VA outpatient treatment records show that the veteran began 
seeking VA treatment in 1999 for low back pain.  A March 2001 
MRI of the lumbar spine showed disc degeneration.  October 
2001 private treatment records from Wilhoite & Associates, 
P.C., diagnosed degenerative disc disease and swollen spine 
as well as arthritis, and showed that the veteran was 
recommended for physical therapy.  On August 2002 VA 
examination, degenerative joint disease of the lumbosacral 
spine with loss of function due to pain was diagnosed.  

At his December 2006 Travel Board hearing, the veteran 
testified that he has experienced continuous, intermittent 
back pain ever since his separation from service, which he 
has often self-treated with over the counter medication.

The Board finds that the evidence submitted is new and 
material because it was not previously of record and 
considered, and it speaks directly to the issue to be 
decided; specifically, the veteran's Travel Board hearing 
testimony constitutes evidence of continuous symptomatology.  
When taken at face value, as is required when determining 
solely whether or not to reopen a previously denied claim, 
the Board finds that the evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is new and material and is sufficient to reopen 
the claim of entitlement to service connection for a low back 
disability, to include arthritis.

Reopening of the Claim - Hyperlipidemia

Evidence of record in May 1996 consisted of SMRs documenting 
that in October 1987, the veteran had a cholesterol level of 
227.  In June 1991, it was 193.  On August 1991 risk 
assessment, it was determined that his cholesterol level of 
193 was within normal limits.  In April 1995, his cholesterol 
level was 264.  

Evidence received since the May 1996 rating decision include 
VA outpatient treatment records showing that the veteran 
began seeking VA treatment in 1999 for high cholesterol.  In 
addition to the monitoring of his cholesterol levels, the 
veteran has been counseled on diet and placed on oral 
medication for his high cholesterol.

While the additional evidence is new because it was not 
previously of record and considered, it is not material to 
the claims.  There continues to be no competent evidence of 
an underlying physical disability contributing to the 
veteran's elevated cholesterol, nor has he alleged that he 
has one.  [Notably, an elevated cholesterol level represents 
a laboratory finding and is not a disability for VA purposes.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  In the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).]  

In light of the foregoing, the Board finds that the 
additional evidence received since May 1996 does not pertain 
to the unestablished fact necessary to substantiate the claim 
of service connection for hyperlipidemia, does not raise a 
reasonable probability of substantiating the claims, and is 
not new and material.  Accordingly, the claim may not be 
reopened.

Service Connection

De Novo Review - Service Connection for Bilateral Pes Planus

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the preexisting condition.  
See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 
2004).

Bilateral pes planus was noted when the veteran was examined 
for service entrance; as such, he is not entitled to the 
presumption of soundness on entry in service as to pes 
planus.  

Service connection for bilateral pes planus may still be 
established if it is shown that the preexisting pes planus 
was aggravated during service.  To establish aggravation, it 
must be shown that during service the veteran's pes planus 
increased in severity beyond natural progression. 

The evidence shows that the appellant's bilateral pes planus 
increased in severity during his periods of service; there is 
no evidence in the record to suggest that the increase in the 
disability was due to the natural progression of the disease.  
SMRs show that when he entered service, he was noted to have 
moderate pes planus.  They also show that he sought 
continuous treatment for the condition, usually without 
relief.  In August 1994, he was noted to have moderate to 
severe pes planus.  At the time of his May 1995 service 
separation physical examination, marked pes planus was noted.  
Shortly thereafter, on March 1996 VA examination, he was 
noted to have bilateral, severe fallen arches with markedly 
callous build up on both his heels.  The examiner opined that 
the fallen arches were the veteran's main problems, observing 
that they limited his activity level.  The evidence also 
shows that the veteran has continued to receive postservice 
treatment for his bilateral pes planus, and complains of 
ongoing symptoms.  The veteran is competent to provide 
testimony on continuity of feet pain symptoms, since such 
symptoms are capable of lay observation.  Hence, the record 
shows that the veteran's bilateral pes planus increased in 
severity during service.  Accordingly, all the requirements 
for establishing service connection for bilateral pes planus 
are met, and service connection for such disability is 
warranted.   




ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for bilateral pes planus, and 
service connection for bilateral pes planus is granted.

The appeal seeking to reopen a claim of service connection 
for a low back disability, to include arthritis, is granted.

The appeal seeking to reopen a claim of service connection 
for hyperlipidemia is denied.


REMAND

As noted above, the veteran injured his back while in 
service.  He alleges his continued back pain and current low 
back disability, to include arthritis, is a result of the in-
service injury.  

The veteran has been afforded two VA examinations in March 
1996 and August 2002.  At the time of his first exam, a 
current disability was not noted.  However, history of low 
back strain was diagnosed and the examiner observed that the 
veteran's in-service injury should be noted as a potential 
future problem.  The evidence of record shows the veteran 
continued to receive treatment for his low back, and in March 
2001 degenerative disc disease of the lumbar spine with 
arthritis was diagnosed.  On August 2002 VA examination, 
degenerative joint disease of the lumbosacral spine was 
diagnosed; the examiner did not opine as to whether his 
disability was related to the veteran's service.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

As the record includes a current diagnosis of a disability 
that may be service-connected, evidence of an in-service back 
injury, and also reflects that the veteran has complained of 
continuous symptoms of pain ever since service (which 
satisfies the "low threshold" standard of McLendon), 
another VA examination for a medical opinion is necessary.  

Also, in his June 2002 claim to reopen, the veteran indicated 
he has been seeking treatment for his low back disability 
from about 1997 at both the Birmingham VA Medical Center and 
the Anniston/Oxford VA Outpatient Clinic.  As available VA 
treatment records associated with the claims file start from 
1999, VA treatment records from 1997-1999 should be 
requested.  Updated VA treatment records should also be 
secured as they are constructively of record.  


Accordingly, the case is REMANDED for the following:

1.  The RO should also ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for his low back disability, 
records of which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO should specifically 
obtain complete records of all VA 
treatment or evaluation the veteran 
received for his low back disability at 
the Birmingham VA Medical Center and 
Anniston/Oxford VA Outpatient Clinic since 
1997.

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the etiology of his 
current low back disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be performed.  Based on review of the 
record and examination of the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran has a low back disability, to 
include arthritis, that is related to the 
veteran's back injury in service.  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


